Citation Nr: 1044884	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  99-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for chronic lumbar strain 
with degenerative joint disease, currently evaluated as 40 
percent disabling. 

2. Entitlement to an extraschedular rating greater than 40 
percent for lumbar strain with degenerative joint disease.  

3. Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 
1992.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefits sought on appeal.

This case arises from a long procedural history.  In November 
1994, the Veteran was originally awarded service connection for 
her back disability, and assigned a 20 percent rating.  That 
decision was not appealed and became final. See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In August 1998 VA received the Veteran's claim for an increased 
rating.  The claim was denied in a September 1998 rating 
decision, and the present appeal ensued.  In the meantime, a 
claim for TDIU was also raised.  In September 2000 the Board 
received these claims, and remanded them back to the RO for 
further development.

In a June 2001 rating decision, the Veteran's rating was staged 
and increased to 40 percent from October 2000, and the claim for 
TDIU was denied.  In May 2002 the matter was returned to the 
Board.  The Board, and the RO in implementing the Board's 
decision, awarded the 40 percent rating back to the date of the 
Veteran's August 1998 increased rating claim (eliminating the 
staged ratings for purposes of this appeal), and denied both an 
evaluation in excess of 40 percent and the Veteran's TDIU claim.

The Board's May 2002 was vacated by the United States Court of 
Appeals for Veterans Claims (Court) in December 2002.  Upon it 
subsequent receipt of the matter, the Board remanded the claims 
twice again, in July 2003 and June 2005.

In March 2006 the Board decided the matters on appeal once again.  
The increased rating and TDIU claims were denied, and the Board 
found that in the December 2002 Joint Motion, the Court had set 
the matter of entitlement to extraschedular consideration before 
the Board as part of the instant appeal.  The Board remanded this 
issue.  The Veteran appealed the Board's decision to the Court. 

In August 2007, the Court vacated the increased rating and TDIU 
claims that were decided by the Board in March 2006.  The issue 
of extraschedular consideration was not before the Court because 
it was in remand status from the Board's March 2006 remand of 
that issued.  

The appeal was most recently before the Board in August 2008, at 
which time the claims were remanded for further development as 
outlined below.  

The issues of entitlement to service connection for a 
gastrointestinal disorder (claimed as constipation), 
claimed as secondary to medication for the service 
connected lumbar strain, and entitlement to service 
connection for drowsiness/fatigue, claimed as secondary to 
medication for the service-connected lumbar strain have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).   See Brief 
In Support of Appellant's Claims, Received November 11, 
2010.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court vacated the Board's March 2006 decision on the issue of 
TDIU due to a Stegall violation. Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court found that in the Board's June 2005 
remand, the RO had been specifically instructed to obtain an 
opinion "as to the impact of the Veteran's lumbosacral spine upon 
her vocational pursuits."  While a VA examination was conducted 
pursuant to this remand in October 2005, the examiner failed to 
include this requested opinion.  In the parties' August 2007 
Joint Motion, it was found that a Stegall violation occurred when 
the Board decided the Veteran's TDIU claim in March 2006 in the 
absence of this requested opinion.  In consequence, the Court 
ordered full compliance with the Board's June 2005 remand 
instructions prior to the Board's readjudication of this claim.  

Accordingly, in August 2008, the Board remanded the matter to 
afford the Veteran a new VA examination and opinion.  In addition 
to range of motion testing, the examiner was expressly requested 
to opine opinion as to the impact of the Veteran's lumbosacral 
spine disability upon her vocational pursuits.  

The first of two VA examinations was conducted in December 2008.  
At that time, the VA examiner was unable to fully assess the 
Veteran's thoracolumbar spine range of motion due to "tightening 
pain sensations."  The examination report indicates that the 
Veteran was experiencing pain that was so unbearable that she was 
not willing to make any movements for reported pain/motion upon 
evaluation.   While the examiner noted that the Veteran's back 
condition caused "significant effects" on her usual occupation, 
he stated that he was unable to render any opinion as to the 
impact on her vocational pursuits and would have to resort to 
mere speculation.  

A second VA examination was provided in May 2009.  At that time, 
the Veteran was, again, unable to participate in range of motion 
testing of her spine.  The examiner stated that she could be of 
no further help in assessing her back condition; however, she did 
note that the Veteran was able to sit for a 2-hour car drive to 
the examination facility, thereby indicating that she was in the 
0 to 90 degree range for flexion.  The examiner suggested that 
the Veteran would "do better with another provider at this time 
since [she] was not successful in having her range her spine 
[sic] because she states it is just too painful to do at this 
time and again began tearing."  

With respect to the question of impact on vocational pursuits, 
the May 2009 examiner again stated that she was "unable to 
resolve this issue without resorting to mere speculation," but 
indicated that "she should be able to perform at least sedentary 
work more so than physical work."  

In November 2010, the Veteran's representative submitted a letter 
to the Board requesting a new examination.  He noted that the 
Veteran was willing to give greater effort in cooperating with 
range of motion testing and that she fully understood the 
importance of her cooperation.  The representative also requested 
that that the VA examination be scheduled at a closer VA facility 
since the Veteran's back was apparently exacerbated by the 2-hour 
drive to the VA facility where the 2008/2009 examinations took 
place. 

Notably, the record contains no findings with respect to range of 
motion of the spine since an October 2005 VA examination.  In 
light of this, coupled with the Veteran's request for a new 
examination and her expressed willingness to fully participate in 
such, the Board finds that she should be scheduled for a new VA 
examination at a closer VA facility, if possible.  

Finally, the issue of entitlement to TDIU is inextricably 
intertwined with the claim of an increased disability rating for 
service- connected lumbar strain.  In other words, if an 
increased disability rating is granted for the claim, this may 
impact the TDIU claim. See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) [noting that where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together]; see 
also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the Veteran's TDIU 
claim is therefore deferred.  In this regard, the Board also 
notes that both VA examiners in 2008 and 2009 were unable to 
provide an opinion as to the impact of the Veteran's lumbosacral 
spine disability upon her vocational pursuits without resorting 
to mere speculation.  However, while essentially declining to 
express an opinion, the 2009 VA examiner went on to state that 
the Veteran "should be able to perform at least sedentary work 
more so than physical work."  The Board finds that clarification 
is needed with respect to this issue.  Thus, upon remand, the 
question should again be asked what impact, if any, does the 
Veteran's service-connected back disability have on her 
vocational pursuits.  


Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a VA examination 
for compensation purposes, at the nearest VA 
facility, in order to determine the current 
nature and severity of her lumbosacral spine 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner or examiners should identify the 
limitation of activity imposed by the 
Veteran's lumbosacral spine disability and 
any associated pain with a full description 
of the effect of the disability upon her 
ordinary activities. The examiner or 
examiners should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations on 
whether the Veteran exhibits pain with use of 
the lumbosacral spine should be noted and 
described.  If feasible, the determinations 
concerning pain, weakness and fatigability 
should be portrayed in terms of the degree of 
additional range of motion loss or ankylosis. 
If such a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  

The examiner or examiners should express 
an opinion as to the impact of the 
Veteran's lumbosacral spine upon her 
vocational pursuits.

The examination is to take into consideration 
the criteria, both prior to and effective 
September 26, 2003, for rating spinal and 
other back disorders. See Dudnick v. Brown, 
10 Vet. App. 79 (1997).  Send the claims 
folder to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.

2. After all of the above actions have been 
completed, a corrective notice and assistance 
letter has been issued, and the Veteran has 
been given adequate time to respond, 
readjudicate her claims.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time within 
which to respond thereto.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



